      Case 1:21-cr-00131-AJN Document 35 Filed 05/19/21 Page 1 of 1




                                                                              5/19/21



May 19, 2021

Via ECF
The Honorable Alison Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

      Re:      United States v. Ruben Soto, 21 CR 131 (AJN)

Dear Judge Nathan:

With the consent of the government, I write to seek an adjournment of Mr. Soto’s
sentencing, currently scheduled for June 10, 2021. Mr. Soto requests the
additional time because, on advice of the Federal Defender’s staff immigration
attorney, Mr. Soto intends to apply for a certification of citizenship before
sentencing. Mr. Soto’s immigration status is somewhat complicated. He was born
in Mexico but derives American citizenship from his father. Without certification
from ICE of his citizenship, we are concerned that, if Mr. Soto serves a prison
sentence, the BOP might incorrectly designate him as a non-citizen. Accordingly,
Mr. Soto respectfully requests an adjourned date in mid-August.
Thank you.

                                        Respectfully submitted,
                                        /s/ Julia Gatto
                                        Julia L. Gatto, Esq.
                                        Assistant Federal Defender
                                        212.417.8750

cc:   all parties (via ECF)
                                                      Sentencing in this matter is hereby
                                                      adjourned to August 19, 2021 at 10:00
                                                      a.m. As set forth in the Court's
                                                      Individual Rules, the Defendant's
                                         5/19/21
                                                      sentencing submission is due one week
                                                      in advance of sentencing; the
                                                      Government's is due three days ahead
                                                      of sentencing. SO ORDERED.
